 1   SHAWN N. ANDERSON
     United States Attorney
 2   MIKEL W. SCHWAB
     Assistant U.S. Attorney
 3   JESSICA F. WESSLING
     Assistant U.S. Attorney
 4   Sirena Plaza, Suite 500
     108 Hernan Cortez Avenue
 5   Hagåtña, Guam 96910
     PHONE: (671) 472-7332
 6   FAX: (671) 472-7215

 7   Attorneys for the United States of America

 8
                           IN THE UNITED STATES DISTRICT COURT
 9                              FOR THE TERRITORY OF GUAM

10
      UNITED STATES OF AMERICA,                     CIVIL CASE NO. 19-00136
11                          Plaintiff,
                     vs.
12
      FLORES POULTRY FARM, INC.;                    COMPLAINT FOR JUDGMENT ON
13    FRED D. FLORES (a/k/a ALFRED SAN              FORECLOSURE
      NICOLAS FLORES); ESTER DUENAS
14    FLORES; ROY P. DUENAS; LUCILLE
      F. LEON GUERREO; and MAY D.
15    HANNAH (a/k/a MAY D. WILSON a/k/a
      MAY D. FLORES),
16
                            Defendants.
17

18          COMES NOW the Plaintiff, UNITED STATES OF AMERICA, on behalf of its agency,

19   the U.S. Department of Agriculture, Farm Service Agency f/k/a Farmers Home Administration

20   (“FSA”), by and through its undersigned attorneys, and hereby states and alleges as follows:

21                                   JURISDICTION AND VENUE

22          1.     This Court has jurisdiction of the action pursuant to 48 U.S.C. § 1822 and 28

23   U.S.C. § 1345. The United States of America is the Plaintiff and the loans to Flores Poultry

24   Farm, Inc., Fred D. Flores (a/k/a Alfred San Nicolas Flores) (“Mr. Flores”) and Ester Duenas

                                                    1

                  Case 1:19-cv-00136 Document 1 Filed 09/10/19 Page 1 of 6
 1   Flores (“Mrs. Flores”) (collectively, “Defendants”) were issued under 7 U.S.C. § 1921 et seq.,

 2   the Consolidated Farm and Rural Development Act.

 3           2.      Upon information and belief, Defendants, have at all times relevant herein resided

 4   on Guam and are within the jurisdiction of this Court.

 5           3.      Upon information and belief, Defendant Flores Poultry Farm, Inc., is a business

 6   that at all times relevant herein has conducted business on Guam and is within the jurisdiction of

 7   this Court.

 8           4.      Upon information and belief, Mr. and Mrs. Flores are the “borrowers” of this

 9   loan. Co-debtors on this loan are Lucille F. Leon Guerrero, May D. Hannah (a/k/a May D.

10   Wilson a/k/a May D. Flores), and Roy P. Duenas.

11           5.      Venue is proper under 28 U.S.C. § 1391(a) in that the real property collateral,

12   which is the subject matter of this complaint, is located in Inarajan, Guam, District of Guam.

13                                     GENERAL ALLEGATIONS

14           6.      Upon information and belief, the real property secured in this matter is located on

15   Guam.

16           7.      Defendants, for value received, made, executed and delivered to Plaintiff a

17   promissory note on October 7, 1985, for $329,709.47, from the Farmers Home Administration,

18   United States Department of Agriculture. The Farmers Home Administration was the

19   predecessor to the Farm Service Agency, the current holder of the note. A copy of said original

20   promissory note is attached as Exhibit 1 and incorporated herein as if fully set forth.

21           8.      As part of the security for the note, Defendants made, executed, and delivered to

22   Plaintiff a Real Estate Mortgage for Guam with Assignment of Rents, signed and executed on

23   October 8, 1985. A copy of said original Mortgage is attached as Exhibit 2 and incorporated

24   herein as if fully set forth.
                                                      2

                   Case 1:19-cv-00136 Document 1 Filed 09/10/19 Page 2 of 6
 1          9.     The United States’ security interest was perfected by filing a Mortgage with the

 2   Guam Recorder’s Office. See Exhibit 2 at 4 (stamp of Guam Department of Land Management,

 3   Instrument Number 368527).

 4          10.    Flores Poultry Farm, Inc. is legally described as:

 5                 Lot No. 276, Inarajan, Guam, Estate No. 55205, Suburban, as said lot is
                   marked and designated on Drawing No. L-4-76-87, dated: May 14, 1976
 6                 and recorded in the Department of Land Management Government of
                   Guam on December 21, 1977 under Document No. 287074. Area: 305,790
 7                 Square Meters.

 8                 Certificate of Title No. 60991

 9          11.    The security interest attaches to the Flores Poultry Farm, Inc., as more particularly

10   described in Exhibit 2 at 2, inclusive of “all rights, interests, easements, hereditaments and

11   appurtenances…”

12          12.    The United States, acting through the FSA, has been and now is the lawful owner

13   and holder of the promissory note and mortgage in Exhibits 1 and 2.

14          13.    The Defendants have made no payments whatsoever of principal or interest on the

15   note since January 2014.

16          14.    The account was accelerated on December 24, 2015, with notification to Flores

17   Poultry Farm, Inc., care of May D. Hannah. Attached as Exhibit 3.

18          15.    The account was again accelerated on July 3, 2018, with notices to Flores Poultry

19   Farm, Inc., the estates of the co-debtors, and to each of the remaining co-debtors. Attached as

20   Exhibit 4.

21          16.    FSA states that all required administrative and servicing actions have been

22   completed, and all required notices have given to the Borrowers.

23          17.    Indebtedness under the notes, including principal, interest, and expenses, is

24   immediately due and payable upon failure to pay any part thereof when due.

                                                     3

                  Case 1:19-cv-00136 Document 1 Filed 09/10/19 Page 3 of 6
 1           18.     The promissory note provides that if default occurs in the payment or any

 2   payments required under the promissory note, Plaintiff may accelerate the debt and immediately

 3   exercise any sale or other rights accorded thereunder or by law. See Exhibit 1 at 2.

 4           19.     The notes held by the FSA are in default. By reason of such defaults, Plaintiff has

 5   exercised and does exercise its option under the terms and covenants of the promissory notes and

 6   Mortgage in its favor to declare the entire principal balance due thereunder, together with interest

 7   immediately due and payable, and to judicially enforce the Plaintiff’s security interest, to have all

 8   real property sold in the manner prescribed by law, and to have the proceeds applied to the

 9   amounts due.

10           20.     Although demand has been made on Defendants for the payment of the

11   promissory notes, they have failed, neglected and refused to satisfy the indebtedness. No other

12   action at law or proceeding in equity, or otherwise, has been commenced or is currently pending

13   for the foreclosure of the security agreement or the collection of the debts secured thereby.

14           21.     All of the debt restructuring, mediation and associated administrative appeal

15   rights to which the Borrowers are entitled pursuant to 7 C.F.R. § 1951 have been exhausted.

16           22.     Upon information and belief, the fair and reasonable value of the security is

17   greater than the debt, including all costs and advances, owed by the Borrowers.

18           23.     The United States is not aware of any parties that may claim a lien or legal

19   interest in the property that is the subject of this action.

20           24.     The United States is aware of two court actions 1) In the Matter of the Estates of

21   Alfred Flores and Ester Flores, filed in Superior Court of Guam, Probate Case No. PR0124-10

22   by Co-Administrators May D. Hannah and Lucille Leon Guerrero and 2) May D. Hannah vs.

23   Lucille Flores Leon Guerrero, Ignacio R. Leon Guerrero, Alfred F. Leon Guerrero, Mark D.

24   Leon Guerrero, Brian F. Leon Guerrero, and Does I-IX, filed in Superior Court of Guam, Civil
                                                         4

                    Case 1:19-cv-00136 Document 1 Filed 09/10/19 Page 4 of 6
 1   Case No. CV1651-10 (Supreme Court Case No. CVA17-018) by May D. Hannah against her

 2   sister, Lucille Leon Guerrero in June 2018. Ms. Hannah is represented by James Maher, Esq.

 3   Ms. Leon Guerrero is represented by Jacqueline Taitano Terlaje, Esq.

 4           25.     As of December 18, 2018, the total amount due including principal and interest on

 5   the loan was $26,660.29 in principle and $6,551.86 in interest, with interest accruing daily.

 6                   COUNT I – ACTION TO ENFORCE SECURITY INTEREST

 7           26.     Paragraphs 1-21 are incorporated herein by reference thereto, as if the same were

 8   fully set forth at length herein.

 9           27.     The United States’ lien is prior and superior to other liens or claims against the

10   Property.

11           28.     As a result of the Borrowers’ default, the United States is entitled to foreclose on

12   Borrowers’ interest in the property.

13           29.     All conditions precedent to the assertion of this claim against the Borrowers have

14   been satisfied and/or have occurred.

15                                   COUNT II – ACTION FOR DEBT

16           30.     Paragraphs 1-21 are incorporated herein by reference thereto, as if the same were

17   fully set forth at length herein.

18           31.     The United States is entitled to an in personam judgment against the Borrowers

19   for the balance due to Plaintiff on the Notes, as set forth above.

20           32.     Plaintiff is entitled to a deficiency judgment for the remaining balance due to

21   Plaintiff on the Notes after deduction of monies, if any, recovered from the sale of the Property.

22                                       REQUEST FOR RELIEF

23           WHEREFORE, Plaintiff requests judgment be entered as follows:

24           1.      That federal law be declared applicable to this action and that Judgment in favor
                                                       5

                   Case 1:19-cv-00136 Document 1 Filed 09/10/19 Page 5 of 6
 1   of the United States providing relief with respect to the United States’ interest in the property

 2   described above.

 3          2.      The Plaintiff be awarded or otherwise reimbursed for the costs and disbursements

 4   of this action; and

 5          3.      The Court order such other and further relief as may be just and equitable.

 6

 7           DATED this 10th day of September, 2019, Hagåtña, Guam.

 8
                                                         SHAWN N. ANDERSON
 9                                                       United States Attorney
                                                         Districts of Guam and the NMI
10

11                                                By:    /s/ Mikel W. Schwab
                                                         MIKEL W. SCHWAB
12                                                       JESSICA F. WESSLING
                                                         Assistant U.S. Attorneys
                                                         Attorneys for the United States of America
13

14

15

16

17

18

19

20

21

22

23

24
                                                     6

                   Case 1:19-cv-00136 Document 1 Filed 09/10/19 Page 6 of 6
JS 44 (Rev. 08/18)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    Flores Poultry Farm, Inc.; Fred D. Flores (a/k/a Alfred San Nicolas
                                                                                                            Flores); Ester Duenas Flores; Roy P. Duenas et al.
    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Jessica F. Wessling, Assistant U.S. Attorney
U.S. Attorney's Office, 108 Hernan Cortez Ave.,
Ste. 500 Hagatna, Guam 96910

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 485 Telephone Consumer
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)                 Protection Act
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))         ’ 490 Cable/Sat TV
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 850 Securities/Commodities/
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))                     Exchange
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     ’ 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS              ’ 893 Environmental Matters
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 895 Freedom of Information
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party            ’ 896 Arbitration
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609               ’ 899 Administrative Procedure
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                             Act/Review or Appeal of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       ’ 462 Naturalization Application                                     ’ 950 Constitutionality of
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration                                                    State Statutes
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           7 U.S.C. § 1921
VI. CAUSE OF ACTION Brief description of cause:
                                           Foreclosure of Real Property Mortgage
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         28,625.85                                JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
09/10/2019                                                              /s/ Mikel W. Schwab
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print
                                         Case 1:19-cv-00136
                                               Save As...
                                                            Document 1-1 Filed 09/10/19 Page 1 of 1                                                                              Reset
form Fml!A 1940-17
    (11-1-78)                                                                    KIND OF LOAN

           UNITED STATES DEPARTMENT Of AGRICULTURE                               Type:        EM
                FARMERS HOME ADMINISTRATION
                                                                                   Pursuant to:
                                                                                 ~ Consolidated !-arm & Rural Development Act
                     PROMISSORY NOTE                      t-/ &' 6 ':J           D Emergency 11,(!ricultural Credit Adjustment
                                                                                   Act of J 978
Name                                                                             ACTION REQUIRING NOTE
    FLORES POULTRY FARM, INC.                                                    D lnital loan       D Rescheduling
State                                  County                                    D Subsequent loan  :gJ Reamortization
    Guam                                 Inarajan                                0Consolidation &    D Credit sale
Case No.                               Date                                         subsequent loan  D Deferred payments
    62-01-096001413                     October 7, 1985                          D Consolidation

    FOR VALUE RECEIVE[?, the undersigned Borrower(s) and any comakers jointly and severally promise to pay to the
order of the United States of America, acting through the Farmers Home Administration, United States Department of
                                                                                    A_g_a_n_a_,_Gu
Agriculture, (herein called the "Government"), or its assigns, at its office in _ _ _           __ am
                                                                                                    __________

- - - - - - - - - - ' or at such other place as the Government may hereafter designate in writing, the principal sum of

    THREE HUNDRED TWENTY NINE THOUSAND SEVEN HUNDRED NINE and 47 /100-----------                                        dollars

($329,709.47                                                ), plus interest on the unpaid principal balance at the RATE of

            FIVE                                                            percent (     05.0000       %) per annum. If
this note is for a Limited Resoun.:c loan (indicated in the "Kind of Loan" hox above) the (;overnment may CHANGE THE
RATE OF INTEREST, in accordance with regulations of the farmers Home Administration, nut more often than quarterly,
by giving the Borrower thirty (30) days prior written notice by mail to the Borrower's last known address. The new interest
rate shall not exceed the highest rate established in regulations of the Farmers Home Administration for the type of loan
indicated above.

    Principal and interest shall be paid in  31 installments as indicated below, except as rnodined by a different
rate of interest, on or before the following dates:

$       3,885                           on.January I, 1986; $                                          on January I, 19_;
$    21,451                             on January I, 19BT; $                                          on January I, 19 __ ;
$ _ _ _ _ _ _ _ _ _ _ _ _ _ _ on January I, 19_; $                                                     on January I, 19 __ ;
$                                       on.Januaryl,19_; $                                             onJanuaryl,19_;
$                                       onJanuaryl,19_; $                                              onJanuaryl,19_;
and $ 21,451.00                            thereafter on January I st of each year unt ii the principal and in !crest arc fully
paid except that the final installment of·the entire indebtedness evidenced hereby, if not sooner paid, shall he due- and

payable 30         years from the date of this note, and except that prepayments may be made as provided below. The con-
sideration for this note shall also support any agreement modifying the foregoing schedule of payments.

    If the totc1l amount of the loan is not advanced at the time of loan closing, the loan funds shall be advanced to the
Borrower as requested by Borrower and approved by the Government. Approval by the Government will be given provided
the advance is requested for a purpose authorized by the Government. Interest shall accrue on the amount of each advance
from ils actual date as shown in the Record of J\dvanccs al the end of Ihis note. Borrower authorizes the Government to
enter the amount(s) and datc(s) of such advancc(s) in the Records of J\dvances.

    For each rescheduled;· reamortized or consolidated note, interest accrued to the date of this instrument shall be added to
principal and such new principal shall accrue interest at the rate evidenced by this instrument.

    Every payment made on any indebtedness evidenced by this note shall he app_licd first lo interest accrued as of the date
of receipt of the payment and then to principal.




                                                           Position 2
                                                                                                                    GOVERNMENT
                                                                                                                      EXHIBIT

                                                                                                                          1
                Case 1:19-cv-00136 Document 1-2 Filed 09/10/19 Page 1 of 3
    Prepayments of scheduled installments, or any portion thcm,f. may be made at any time at the option of the Borrower.
Refunds and extra payments, as defined in the regulations (7 CFR §1861.2) of the Farmers Home Administration
according to the source of fui1ds involved, shall, after payment of interest, be applied to the last installment to become due
under this note· and shall not affect the obligation of Borrower to pay the remaining installments as scheduled herein.

     If the Government at any time assigns this note and insures the payment thereof, Borrower shall continue to make pay-
ments to the Government as eo!Jection agent for the holder. While this note is held by an insured holder, prepayments made
by Borrower may, at the option of the Government, be remitted by the Government to the holder promptly or, except for
final payment, be retained by the Government and remitted to the holder on an installment due date basis. The effective
date of every payment- made by· Borrower, except payments retained and remitted by the Government on an installment due
date basis, shall be the date of the United Stales Treasury check by which the Government remits the payment to the holder.
The effective date of any prepayment retained and remitted by the Government to the holder on an installment due date
basis shall be the date of the prepayment by Borrower, and the Government will pay the interest to which the holder is
entitled accruing between such date and the date of the Treasury check to the holder.

   Any amount advanced or expended by the Government for the collection of this note or to preserve or protect
any security for the loan or otherwise expended under the terms of any security agreement or other instrument executed in
connection with the loan evidenced hereby, at the option of the Government sha!l become a part of and bear interest at the
same rate as the principal of the debt evidenced hereby and be immediately due and payable by Borrower to the Government
without demand.

    Property' constructed, improved, purchased, or refinanced in whole or in part with the loan evidenced hereby shall not be
leased, assigned, sold, transferred, or encumbered,'voluntarily or otherwise, without the written consent of the Government.
Unless the Government consents otherwise in writing, Borrower will operate such property as a farm if this is a Farm Owner-
ship loan.

    If "Consolidation and subsequent loan," "Consolidation," "Rescheduling," or "Reamortization" is indicated in the
"Action Re(juiring Note" block above, this note is given to consolidate, reschedule or reamortize, but not in satisfaction of
the unpaid principal and interest on the following described note(s) or assumption agreement(s) (new terms):

     FACE AMOUNT            INT. RATE               DATE                   ORIGINAL BORROWER            LAST INSTALL. DUE
 $ 200- 750.00              05.00 %        Orf'.. 26
                                                            . 19 '"
                                                                       li'1,.,. ...ac,
                                                                                'Pnu1 t''l"V li'A""""   10/26            2016
 S 1 nEt . ""n nn           nr._oo %       n,,. ..- ?/:..   , 19 7/,   Flores Pnul~rv Fa'l"ffl          10/26            , 19 83
.$                                 %                        , 19                                                         , 19
 $                                 %                        ,]9                                                          , 19
 $                                 %                        , 19                                                         ' ]9
 $                                 %                        . 19                                                           19
               .   -
 s                                 %                          19                                                           19

    Security instrunients taken in connection with the loans evidenced hy t-hese described notes and other related obligations
are not affected by this consolidating, rescheduling or reamortizing. These security instruments sha!l continue to remain in
effect ·and the security given. for the loans evidenced by the describ.ed notes shall. continue to remain as security for
the loan evidenced by this note, and for any other related obligations.

    REFINANCING (GRADUATION) AGREEMENT: If at any time it sha!l appear to the Government that the Borrower
may be able to obtain financing from a responsible cooperative or private credit source at reasonable rates and terms for loans
for similar purposes and periods of time, Borrower will, at the Government's request, apply ·ror and accept a loan(s)
in sufficient amount to pay this note in full and, if the lender is a cooperative, to pay for any necessary stock.

    DEFAULT: Failure to pay when due any debt evidenced hereby or perform any covenant of agreement hereunder shall
constitute default \lll<ler this a.nd any other instrument evidencing a debt of Borrower owi11g to, insured or C:uarantced by the
Government or securing C,H otherwise relating to such debt; and default under any such other instrument shall constitute
default hereunder. UPON ANY SUCH DEFAULT, the Government at its option may declare all or any part of any
such indebtedness immediately due and payable. · ·

    This Note is given fl~ evidence of a loan to Borrower made or insured by the Government pursuant to the Consolidated
Farm and Rural Development Act, or the Emergency Agricultural Credit Adjustment Act of 1978 and for the type of loan
as indicated in the "Kind of Loan" block above. This Note shall be subject to the present regulations of the Farmers Home
Administration and to its future regulations not inconsistent with the express provisions hereof.




               Case 1:19-cv-00136 Document 1-2 Filed 09/10/19 Page 2 of 3
     Presentment, protest, and notice arc hereby waived.
                                                                                FLORES POULTRY FARM, INC.
     "AS INDIVIDUALS"


                                                                               ~Secretary-Treasury{Borrower)
     ESTER DUEUAS FLORES
     'd-7~ IQ p~u-,;-
/?   -l?B~"....f-.J.;..W,,~..:=4..l..l...;...:.:~..:;...:,;:;;..;;..-\----     ~R-DUENAS-FliORES - President   (Borrower)




     ~1Y~ -/!IJJ~j)
     MAY D,  ~ed        LSON




                                                                      RECORD OF ADVANCES
      AMOUNT                           DATE                         AMOUNT         DATE         AMOUNT      DATE
 $                                                          $                               s
 $                                                          $                               $
 $                                                          $                               $
 $                                                          $                               $
                                                                                   TOTAL    LL{

                       Case 1:19-cv-00136 Document 1-2 Filed 09/10/19 Page 3 of 3
                                     .f
                                   ·'·
                  I.'                     .   -\_                Position 5
     USDA-FmHA
     Form FmHA427-1 GU
     (Rev. 7-85)
,I   I                                              REAL ESTATE MORTGAGE FOR GUAM
                                                       WITH ASSIGNMENT OF RENTS ·,...

           THIS MORTGAGE is made and entered into by and between the undersigned: --,••:. . . - - - - - - - - - - - - -

         *ALFRED SAN NICOLAS FLORES and ESTER DUENAS FI.DRES, Husband. & Wife

     whose mailing address is                                                                             , Guam 969 - - - ,
     herein called "Borrower," and the United States of America, acting through the Farmers Home Administration, United States
     Department of Agriculture, herein called the "Government," whose "residence" and post office address is

         P.O. Box EI', Agan.a,                                                                                             10
                                                                                                              ,Guam969 _ _ .
            WHEREAS Borrower is indebted to the Government as evidenced by one or more promissory note(s) or assumption
     agreement(s), herein called "note," which has been executed by Borrower, is payable to the order of the Government, author-
     izes acceleration of the entire indebtedness at the option of the Government upon any default by Borrower, and is described
     as follows:
                                                                                                                   Annual Rate
     Date of Instrument                                       Principal Amount                                      of Interest

         October 07, 1985                                        $329,709.47                                         05.0000%

 *Although :rrortgagor Alfred San Ntcolas Flores is referred to herein as "Borrower",
 he is· not in fact a signatory to the prc:rnisso:r:y note of even date. Nonetheless,
 he does b~ t h i s . d ~ t nnrtgage his interest in the real property described below.


           (The interest rate for limited resource farm ownership or limited resource operating loan(s) secured by this instrument
     may be increased after 3 years, as provided in the Farmers Home Administration regulations and the note.)
           And the note evidences a loan to Borrower, and the Government, at any time, may assign the note and insure the pay-
     ment thereof pursuant to the Consolidated Farm and Rural Development Act, or Title V of the Housing Act of 1949 as
     amended, or any other statute administered by the Farmers Home Administration;
            And it is the purpose and intent of this instrument that, among other things, at all times when the note is held by the
     Government, or in the event the Government should assign this instrument without insurance of the note, this instrument
     shall secure payment of the note; but when th.e note is held by an insured hol\i'er, this instrument shall not secure payment
     of the note or attach to the debt evidenced thereby, but as to the note and such debt shall constitute an indemnity mortgage
     to secure the Government against loss under its j.nsurance contract by reason of any default by Borrower.
            And this instrument also secures the recapture of any interest credit or subsidy which may be granted to the Borrower
     by the Government pursuant to 42 U.S.C. §1490a. ·
            NOW, THEREFORE, in consideration of the loan(s) and (a) at all times when the n~te is held by the Government, or
     in the event the Government should assign this instrument without insurance of the p a ~ t of the note, to secure prompt
     payment of the note and any renewals and extensions thereof and any agreements contltned therein, including any provision
     for the payment of an insurance or other charge, (b) at all times when the note is hel{.J?y an insured holder, to·secure per-
     formance of Borrower's agreement herein to indemnify and save harmless the Government against loss under its insurance
     contract by reason of any default by Borrower, and (c) in any event and at all times to secure prompt payment of all ad-
     vances and expenditur~s made by the Government, with interest, as hereinafter described, and the performance of every
     covenant and agreement of Borrower contained herein or in any supplementary agreement, the provisions of which are
     hereby incorporated herein and made a part hereof, Borrower mortgages to the Government with power of sale the following

     described property in the municipality of _ _I_nar
                                                    __a~J=-·an--------------,.-----, Territory of Guam:
                        Lot No. 276, Inarajan, Guam, Estate No. 55205, Suburban,
                        as said lot is marked and designated on Drawing No. L-4-76-87,
                        dated: May 14, 1976 and recorded in the Department of Land
                        Management Government of Guam on December 21, 1977 under
                        Document No. 287074. Area: 305,790 Square Meters                                            GOVERNMENT
                                                                                                                      EXHIBIT
                        Certificate of Title No. 60991                                                                    2

                  Case 1:19-cv-00136 Document 1-3 Filed 09/10/19 Page 1 of 4 427-1 GU
                                                                        .FmHA                                           (Rev. 7-85)
together with all rights, interests, easements, hereditaments and appurtenances thereunto belonging, the rents, issues, a~d
profits thereof and revenues and income therefrom (sµbject to the right of the Government to collect and apply the same as
provided in Covenant (22) hereof): all improvements and personal prope-rty now or later attached thereto or reasonably
necessary to the use thereof, including, but not limited to ranges, refrigerators, clothes washers, clothes dryers, or carpeting
purchased or financed in whole or in part with loan funds, all water, water rights, and water stock pertaining thereto, and all
payments at any time owing to Borrower by virtue of any sale, lease, transfer, conveyance or condemnation of any part
thereof or interest therein-all of which are herein called "the property":
       BORROWER WARRANTS the title to the property to the Government against all lawful claims and demands whatso-
ever except any liens, encumbrances, easements, reservations, or conveyances specified hereinabove, and COVENANTS AND
AGREES as follows:
       (1) To pay promptly when due any indebtedness to the Government hereby secured and to indemnify and save harm-
less the Government against any loss under its insurance of payment of the note by reason of any default by Borrower. At
all times when the note is held by an insured lender, Borrower shall continue to make payments on the note to the Govern-
ment, as collection agent for the holder.
       (2) To pay to the Government such fees and other charges as may now or hereafter be required by regulations of the
Farmers Home Administration, and to pay or reimburse the Government for all fees and costs or expenses in connection with
any full or partial_release or subordination of this instrument or any other transaction affecting the property.
       (3) If required by the Government, to make additional monthly payments of 1/12 of the estimated annual taxes,
assessments, insurance premiums and other charges upon the property.
       (4). Whether or not the note is insured by the Government, the Government may at any time pay any other amounts
required herein to be paid by Borrower and not paid by Borrower when due, as well as any costs and expenses for the pre-
servation, protection, or enforcement of chis lien, as advances for the account of Borrower. All such advances shall bear
interest at the rate borne by the note which has the highest interest rate.
       (5) Except as provided in Covenant (29), all advances by the Government as described in this instrument, with
interest, shall be immediately due and payable by Borrower to the Government without demand at the place designated in
the latest note and shall be secured hereby. No such advance by the Government shall relieve Borrower from breach of
Borrower's covenant to pay. Any payment made by Borrower may be applied on the note or any indebtedness to the Gov-
ernment secured hereby, in any order the Government determines.
       (6) To use the loan evidenced by the no~e solely for purposes authorized by the Government.
       (7) To pay when due all taxes, liens, judgments, encumbrances, and assessments lawfully attaching to or assessed
against the property, including all charges and assessments in connection with water, water rights, and water stock pertaining
to or reasonably necessary to the use of the real property described above, and promptly deliver to the Government without
demand receipts evidencing such payments.
       (8) _To keep the property insured as required by and under insurance policies approved by the Government, and at
its request, to deliver such policies to the Government. The amount collected under any fire or other insurance policy may be
applied by the Government upon the loan or any other indebtedness secured hereby in such order as the Government may
determine, or at the Government's option may be released to Borrower. Such application or release will not cure or waive any
default hereunder.
       (9) To maintain improvements in good repair and make repairs required by the Government; operate the property
in a good and husbandmanlike manner; comply with such farm conservation practices and farm and home management plans
as the Government from time to time may prescribe; and not to abandon the property, or cause or permit waste, lessening
or impairment of the security covered hereby, or without the written consent of the Government, cut, remove, or lease any
timber, gravel, oil, gas, coal, or other minerals except as may be necessary for ordinary domestic purposes.
       (10) To comply ~th all laws, ordinances, and regulations affecting the property.
       (11) To pay or reimburse the Government for expenses reasonably necessary or incidental to the protection of the
lien and priority hereof and to the enforcement of or the compliance with the provisions hereof and of the note and any
supplementary agreement (whether before or after default), including but not limited to costs of evidence of title to and
survey of the property, costs of recording this and other instruments, attorneys' fees, trustees' fees, court costs, and expenses
of advertising, selling, and conveying the property.
       (12) Neither the property nor any portion thereof or interest therein shall be leased, assigned, sold, transferred, or
encumbered, voluntarily or otherwise, without the written consent of the Government. The Government shall have the sole
 and exclusive rights as mortgagee hereunder, including but not limited to the power to grant consents, partial releases, sub-
ordinations, _and satisfaction, and no insured holder shall have any right, title or interest in or to the lien or any benefits
hereof.


                                                                                       ,·   ,..,
              Case 1:19-cv-00136 Document 1-3 Filed 09/10/19 {- Page 2 of 4                    .
       (13) At all reasonable times the Government and its agents may inspect. the property to ascertain whether the cov-
enants and agreements contained herein or in any supplementary agreemen~ .are being p~rformed·.
       (14) The Government may (a) extend or defer the maturity of, anct'renew iJ?.d reschedule the payments on, the debt
evidenced by the note or any indebtedness to the Government secured by this instrument, (b) release any party who is
liable under the note or for the debt from liability to the Government, (c) request release of portions 'of the property and
subordinate its lien, and (d) waive any other ofits rights under this instrument. Any and all this can and will be done without
affecting the lien or the priority of this instrument or Borrower's or any other party's liability to the Government for pay-
ment of the note or debt secured by this instrument unless the Government says otherwise in writing. HOWEVER, any
forbearance by the Government-whether once or often-in exercising any right or remedy under this instrument, or other-
wise afforded by applicable law, shall not be a waiver of or preclude the exercise of any such right or remedy.
       (15) If at any time it shall appear to the Government that Borrower may be able to obtain a loan from a production
credit association, a Federal land bank, or other responsible cooperative or private credit source,.at reasonable rates and terms
for loans for similar purposes and periods of time, Borrower will, upon the Government's request, apply for and accept such
loan in sufficient amount to pay the note and any indebtedness secured hereby and to pay for any stock necessary to be
purchased in a cooperative lending agency in connection with such loan.
       (16) Default hereunder shall constitute default under any other real estate, or under any personal property or other
security instrument held or insured by the Government and executed or assumed by Borrower, and default under any such
other security instrument shall constitute default hereunder.                                                    ·
       (17) SHOULD DEFAULT occur in the performance or discharge of any obligation in this instrument or secured by
this instrument, or should the parties named as Borrower die or be declared incompetent, or should any one of the parties
named as Borrower be discharged in bankruptcy or declared an insolvent, or make an assignment for the benefit of creditors,
the Government, at its option, with or without notice, may: (a) declare the entire amount unpaid under the note and any
indebtedness to the Government, hereby secured immediately due and payable, (b) for the account of Borrower incur and
pay reasonable expenses for repair or maintenance of and take possession of, operate or rent the property, (c) upon applica-
tion by it and production of this instrument, without other evidence and without notice of hearing of said application have a
receiver appointed for the property, with the usual powers of receivers in like cases, (d) foreclose this instrument and obtain a
deficiency judgment, as provided herein or by law, and (e) enforce any and all other rights and remedies provided herein or
by present or future law.                                                                            .
       (18) The Government will not be bound by any present or future local laws, (a) providing for homestead or exemption
of the property, (b) prohibiting maintenance of an action for a deficiency judgment or limiting the amount thereof or the
time within which such action must be brought, and (c) prescribing any other statute of limitations. Borrower expressly
waives the benefit of any such local laws. BORROWER ALSO ACKNOWLEDGES AND AGREES THAT IF THE LEGAL
OR EQUITABLE OWNERSHIP OF ANY OF THE PROPERTY IS TRANSFERRED, THE NEW OWNER(S) MUST APPLY
TO THE GOVERNMENT FOR AND QUALIFY TO ASSUME THE LOAN ON SUCH RATES AND TERMS AS THE REG-
ULATIONS OF THE FARMERS HOME ADMINISTRATION MAY THEN ALLOW. THESE REGULATIONS SUPER-
SEDE ANY CONTRARY LOCAL LAW.
       (19) At the option of the Government, this mortgage may be foreclosed by action or by advertisement, and Borrower
hereby irrevocably vests in the Government a power of sale and constitutes and appoints the Government Borrower's agent
and attorney in fact to sell the property, after due notice (pui;i;uant to the relevant regulations of the Farmers Home Admin-
istration and in the manner prescribed in Section 692 of the Guam Code of Civil Procedure), at public sale to the highest
bidder, for cash or securea credit at the option of the Government. Such sale may be adjourned from time to time without
notice other than oral proclamation at the time and place appointed for such sale; at such sale, the Government and its
 agents may bid and purchase as a stranger; the Government may conduct such sale through its delegate authorized for such
purpose orally or in writing and give to the purchaser a deed binding upon Borrower and all claiming under Borrower and
which deed shall be conclusive evidence that the sale was fairly conducted by the Government.
        (20) The proceeds of foreclosure sale shall be applied in the following order to the payment of: (a) costs and expenses
incident to enforcing or complying with the provisions hereof, (b) any prior liens required by law or a competent court to be
 so paid, (c) the debt evidenced by the note and all indebtedness to the Government secured hereby, (d) inferior liens of
record required by law or a competent court to be so paid, (e) at the Government's option, any other indebtedness of Bor-
 rower owing to or insured by the Government, and (f) any balance to Borrower. In case the Government is the successful
bidder at foreclosure or other sale of all or any part of the property, the Government may pay its share of the purchase
 price by crediting such amount on any debts of Borrower owing to or insured by the Government, in the order prescribed
 above.
        (21) All powers and agencies granted in this instrument are coupled with an interest and are irrevocable by death or
 otherwise; and the rights and remedies provided in this instrument are cumulative to remedies by lav,.
        (22) As additio~al security, Borrower hereby assigns to and confers upon the Government the power to collect the
 rents, issues, profits and .. income of the property, reserving to Borrower the right to collect and retain same prior to any
 default hereunder. The Government may apply said rents and other income on the loan or any indebtedness secured hereby
 in any order it may determine and without regard to the adequacy of security for same.
        (23) Any award for damages or injury to the property, including any award for its condemnation for public use, is
 hereby assigned to the Government which may apply or release the money in the same manner nd with the same effect as
 provided in Covenant (8).
        (24) Notices given hereunder shall be sent by certified mail, unless otherwise required by law, and addressed, unless
 and until some other address is designated to the parties hereto at their addresses given above.




              Case 1:19-cv-00136 Document 1-3 Filed 09/10/19 Page 3 of 4
       (25) If any part of the loan for which this instrument is given shall be used to finance the purchase, construction or
repair of property to be used as an owner-occupied dwelling (herein called "the dwelling") and if Borrower intends to sell
or rent the dwelling and has obtained the Government's consent to do so (a) neither Borrower nor anyone authorized to act
for Borrower will, after receipt of a bona fide offer, refuse to negotiate for the sale or rental of the dwelling or will otherwise
make unavailable or deny the dwelling to anyone because of race, color, religion, sex, or national origin, and (b) Borrower
recognizes as illegal and hereby disclaims, and will not comply with or attempt to enforce any restrictive covenants on the
dwelling relating to race, color, religion, sex, or national origin.
       (26) This instrument shall be subject to the present regulations of the Farmers Home Administration, and to its future
regulations not inconsistent with the express provisions hereof.
       (27) If the property or any part thereof is a lease, Borrower will pay when due all rents and any .and all other charges
required by said lease, will comply with all other requirements of said lease, and will not surrender or relinquish, without the
Government's written consent, any of Borrower's right, title or interest in or to said leasehold estate or under said lease while
in this instrument remains in effect.
       (28) If any provision of this instrument or application thereof to any person or circumstances is held invalid, such
invalidity will not effect other provisions or applications of the instrument which can be given effect without the invalid
provision or application, and to that end the provisions hereof are declared to be severable.
       (29) This instrument also secures future advances to Borrower when evidenced by note(s) for operating, emergency
or other loan(s) by the Government, subject to the same terms and conditions regarding assignment of said note(s) as here-
inabove provided, and all reference herein shall be deemed to include such future note(s).




 tr U.S. GOVERNMENT PRINTING OFFICE              1985~564-051/20503




~ <?,~ /'Jr$'   (Date)       '




                                                                                                                      o ary Public
                                                                                           ---~~~~~~~~~~~,19~-




              Case 1:19-cv-00136 Document 1-3 Filed 09/10/19 Page 4 of 4
                                                             GOVERNMENT
                                                               EXHIBIT

                                                                 3
Case 1:19-cv-00136 Document 1-4 Filed 09/10/19 Page 1 of 4
Case 1:19-cv-00136 Document 1-4 Filed 09/10/19 Page 2 of 4
Case 1:19-cv-00136 Document 1-4 Filed 09/10/19 Page 3 of 4
Case 1:19-cv-00136 Document 1-4 Filed 09/10/19 Page 4 of 4
                                                              GOVERNMENT
                                                                EXHIBIT

                                                                  4
Case 1:19-cv-00136 Document 1-5 Filed 09/10/19 Page 1 of 18
Case 1:19-cv-00136 Document 1-5 Filed 09/10/19 Page 2 of 18
Case 1:19-cv-00136 Document 1-5 Filed 09/10/19 Page 3 of 18
Case 1:19-cv-00136 Document 1-5 Filed 09/10/19 Page 4 of 18
Case 1:19-cv-00136 Document 1-5 Filed 09/10/19 Page 5 of 18
Case 1:19-cv-00136 Document 1-5 Filed 09/10/19 Page 6 of 18
Case 1:19-cv-00136 Document 1-5 Filed 09/10/19 Page 7 of 18
Case 1:19-cv-00136 Document 1-5 Filed 09/10/19 Page 8 of 18
Case 1:19-cv-00136 Document 1-5 Filed 09/10/19 Page 9 of 18
Case 1:19-cv-00136 Document 1-5 Filed 09/10/19 Page 10 of 18
Case 1:19-cv-00136 Document 1-5 Filed 09/10/19 Page 11 of 18
Case 1:19-cv-00136 Document 1-5 Filed 09/10/19 Page 12 of 18
Case 1:19-cv-00136 Document 1-5 Filed 09/10/19 Page 13 of 18
Case 1:19-cv-00136 Document 1-5 Filed 09/10/19 Page 14 of 18
Case 1:19-cv-00136 Document 1-5 Filed 09/10/19 Page 15 of 18
Case 1:19-cv-00136 Document 1-5 Filed 09/10/19 Page 16 of 18
Case 1:19-cv-00136 Document 1-5 Filed 09/10/19 Page 17 of 18
Case 1:19-cv-00136 Document 1-5 Filed 09/10/19 Page 18 of 18
